Citation Nr: 0305862	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  95-17 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to November 19, 
1999; to an evaluation in excess of 50 from November 19, 1999 
to July 1, 2002, and an evaluation in excess of 70 percent 
from July 1, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 decision by the RO 
which, in part, granted service connection for PTSD and 
assigned a 30 percent evaluation, effective from April 2, 
1993, the date of receipt of the veteran's claim.  The Board 
remanded the appeal to the RO for additional development in 
April 1997.  

By rating action in September 2002, the RO, in part, assigned 
an increased rating to 50 percent for PTSD, effective from 
November 19, 1999, a temporary total rating for 
hospitalization under 38 C.F.R. § 4.29 from April 18, 2002, 
and a 50 percent evaluation from July 1, 2002.  By rating 
action in November 2002, the RO assigned an increased rating 
to 70 percent for PTSD, effective from July 1, 2002, and a 
total rating for compensation purposes based on individual 
unemployability, effective from November 19, 1999.  

By rating action in October 2002, the RO denied service 
connection for Hepatitis C and granted service connection for 
hypertension secondary to status post below the knee 
amputation due to a gunshot wound to the right ankle.  The 
veteran and his representative were notified of this decision 
and did not appeal.  Accordingly, these issues are not in 
appellate status and will not be addressed in this decision.  

In light of the assignment of different evaluations for 
various periods from the initial grant of service connection, 
the Board has recharacterized the issues on the first page of 
this decision to reflect the appropriate adjudicatory 
considerations of the veteran's appeal.  


FINDINGS OF FACT

1.  A claim of service connection for PTSD was received on 
April 2, 1993.  

2.  Service connection for PTSD was granted by rating action 
in June 1993, and a 30 percent evaluation was assigned, 
effective from April 2, 1993.  

3.  Since service connection was established, the veteran's 
symptoms of PTSD are of such severity as to produce total 
social and industrial inadaptability; the severity of the 
disability was classified as equivalent to a GAF score of 40.  


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for service-
connected PTSD from the initial grant of service connection 
are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, 4.132, Part 4, including Diagnostic Code 
9411 (as in effect prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial June 1993 rating decision, the 
May 1994, February 1996 and the March, July, October, and 
November 2002 rating actions, the August 1994 statement of 
the case (SOC), the April 1997 Board remand, in the 
supplemental statements of the case (SSOC)promulgated in 
February and April 1996, and May, September, and November 
2002, and in letters dated in May 1997, and in April, June, 
and October 2001 have provided the veteran with sufficient 
information regarding the applicable rules.  The letters, the 
SOC, and the SSOC provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  The letters also notified the 
veteran of which evidence was to be provided by the veteran 
and which by the VA.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

A claim of service connection for PTSD was received by VA on 
April 2, 1993.  

A VA psychiatric examination for purposes of establishing 
service connection was conducted in April 1993.  The reported 
noted that the veteran worked in various positions, including 
dishwasher, carpenter, cook, cab driver, and domestic work 
since his discharge from service.  He last worked in January 
1993, and underwent right below the knee amputation in March 
1993.  His symptoms included flashbacks, nightmares, survivor 
guilt, anger, depression, crying spells, fear, and suicidal 
and homicidal ideations.  On mental status examination, his 
speech was of normal rate and rhythm and there was no 
evidence of a thought disorder.  He was mildly suspicious of 
the examiner.  His affect was restricted and his mood 
irritable.  He denied any current suicidal or homicidal 
ideations and denied any auditory or visual hallucinations.  
He was alert and well oriented, and not delusional.  His 
recent and remote memory were intact.  His insight and 
judgment were adequate and his concentration was fair.  The 
diagnoses included PTSD, and polysubstance abuse, in 
remission.  

By rating action in June 1993, the RO, in part, granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from April 2, 1993, the date or receipt 
of the veteran's claim.  38 C.F.R. § 3.400(b)(2)(i).  

VA medial records associated with the claims file in 
September 1993 show that the veteran was hospitalized for 
depression, suicidal ideation, and substance abuse in May 
1993.  On admission, the veteran was difficult to engage, and 
was not very cooperative.  He reported increased dreams about 
his Vietnam experiences, sleep disturbance, and marital 
problems.  On mental status examination, his affect was 
constricted and his mood congruent with slight irritability.  
He appeared vague and was difficult to engage in 
conversation.  His speech was low and not spontaneous, with 
poverty of content.  He denied suicidal or homicidal 
ideations and auditory or visual hallucinations.  He was well 
oriented.  His concentration was slightly impaired and his 
memory was intact.  His insight and judgment appeared 
impaired.  After twelve days, the veteran was admitted to the 
domiciliary unit.  The diagnoses included PTSD, polysubstance 
dependence, and depression.  The examiner opined that the 
veteran was unemployable.  

A VA discharge summary report showed that the veteran was 
admitted to the PTSD Program in August 1993.  On admission, 
his symptoms included intrusive recollections, nightmares, 
sleep disturbance, avoidance, estrangement, irritability, 
outbursts of anger, difficulty concentrating, depressed mood, 
and severe grief and survivor guilt.  He had a long history 
of polysubstance abuse, but had been abstinent since May 
1993.  The veteran participated in group and individual 
psychotherapy.  He was guarded and suspicious of friendly 
overtures, and was isolative and withdrawn.  He expressed 
feelings of hopelessness and depression.  Gradually, the 
veteran became less guarded and isolative, and shared some of 
his Vietnam experiences in group therapy.  Toward the end of 
his stay, he served as president of the community which 
helped provide him with an opportunity to develop self-
confidence, assertiveness, and involvement with others.  At 
the time of discharge in November 1993, the veteran reported 
feeling less depressed and better able to deal with 
frustration.  He denied any suicidal or homicidal ideations.  
The diagnoses included PTSD and polysubstance, in remission.  
The Global Assessment of Functioning (GAF) score for current 
time was 65, and 40 for the past year.  

North Carolina Department of Mental Health Services records 
received in November 1994 show that the veteran was admitted 
to a mental health facility for detoxification in August 
1994.  The veteran reported that he had a relapse of drug use 
in March 1994.  On mental status examination, the veteran was 
withdrawn and there was evidence of decreased psychomotor 
activity.  His mood was dysphoric and his affect was 
constricted.  There was no form of thought disorder and the 
content of his thinking was logical and organized.  He denied 
any suicidal or homicidal ideations and he was well oriented.  
He was in need of detox at the time of the interview.  The 
veteran had no insight into his alcohol problem, and his 
social judgment was poor.  The diagnoses included alcohol and 
cocaine dependency and PTSD.  

A medical report from a North Carolina satellite mental 
health clinic in April 1995 showed treatment from October 
1994 to March 1995.  The veteran was seen initially for 
anxiety in October 1994, and was started on Buspar 10 mg. per 
day.  In November 1994, he was placed on Paxil and his Buspar 
was increased to 10 mg. three times a day.  In March 1995, 
the veteran reported increased symptoms of depression, 
agitation, and decreased sleep.  His Paxil was increased to 
30 mgs.  The report indicated that the veteran was released 
from prison before a response could be assessed.  (The reason 
for his incarceration was not indicated.)  the diagnoses at 
discharge included PTSD and alcohol abuse dependence.  

Records from the Social Security Administration received in 
May 1995 showed that the veteran was awarded disability 
benefits primarily due to his service-connected right below 
the knee amputation.  The decision indicated that the 
veteran's PTSD and polysubstance abuse were also contributing 
factors in his unemployability.  

At a personal hearing at the RO in November 1995, the veteran 
testified that he had numerous jobs since service, and that 
he quit or was terminated from each of them because of 
symptoms related to his PTSD.  The veteran reported 
difficulty relating to people and said that he preferred to 
isolate himself from others.  He had difficulty sleeping due 
to intrusive thoughts and nightmares on average of three to 
four times a week, and avoided movies and TV shows that 
depicted violence.  His wife testified that he had problems 
with anger and would yell and throw things.  She also 
testified that the veteran talked and thrashed about in his 
sleep on a regular basis.  

VA progress notes show that the veteran returned to the 
clinic on self referral for admission into the PTSD program 
in June 1995.  He reported that his medications Buspar 30 
mg/day and Paxil 30 mg/day were helpful, but that he had run 
out about three days before.  On mental status examination, 
the veteran was neatly and casually dressed.  He was 
initially withdrawn, but more engaging as the interview 
progressed.  His speech was logical, goal directed, and 
coherent.  There was no evidence of a thought disorder, 
psychotic symptoms, or perceptual disturbances.  The veteran 
denied any homicidal or suicidal ideations.  His mood was 
depressed with a constricted affect.  His insight and 
judgment were intact.  The diagnoses included PTSD and 
polysubstance abuse, in remission.  

In an undated statement, it was indicated that the veteran 
had temporary employment from August 25, to December 1986, 
and from January 1, to June 30, 1998.  

A January 2001 statement from a former employer noted that 
the veteran had temporary employment as a campus housing aid 
from September 1, 1998 and resigned on October 24, 1999.  His 
total earnings amounted to about $3300.

In March 2002, the veteran submitted an application for 
increased compensation based on individual unemployability.  
He stated that he worked 10 hours a week from October 1999 to 
May 2000 as a mobility trainer, from 0 to 35 hours per week 
from September 1999 to May 2000 as a substitute teacher, and 
from 0 to 40 hours per week as a coordinator in a fatherhood 
program from May to September 2001.  

VA records show that the veteran presented himself at the 
emergency room in March 2002 for increased depression.  He 
had been doing well until August 2001 when his uncle was 
killed by a mugger.  He started feeling gradually more 
depressed with increased symptoms of PTSD, including 
nightmares and flashbacks, and relapsed to heroin use over 
the past few months and steady for the past several days.  He 
was admitted the facility and progressed well.  He was 
discharged to the Domiciliary Substance Abuse Treatment 
Program after one week.  The diagnoses included PTSD and 
substance dependency.  The GAF score was 40.  

A VA discharge summary report showed that the veteran was 
admitted to the PTSD unit in April 2002, with an increased 
frequency of nightmares.  He had been previously discharged 
in March 2002 and was reportedly doing well except at night, 
when he heard auditory hallucinations related to his PTSD.  
The veteran described his nightmares as a 10 on a scale of 1 
to 10.  He had increased anxiety and frustration, apparently 
related to not being able to see his therapist, and had 
thoughts of hurting his therapist by "busting her head."  
He presented himself to the emergency room as he did not want 
to create a safety concern for his therapist or anyone else 
in the Domiciliary.  His isolation improved slightly and his 
anger control was greatly improved at the time of discharge 
in June 2002.  The diagnoses included PTSD and substance 
dependency.  The GAF score was 45 on admission and 52 on 
discharge.  

VA progress notes in August 2002 show continued problems with 
auditory hallucinations, nightmares, and sleep disturbance.  
On mental status examination, the veteran was alert and well 
oriented.  He was cooperative with noted depressed mood and 
affect.  He had very poor eye contact and his thought content 
was significant for auditory hallucinations.  He denied 
visual hallucinations or any suicidal or homicidal thoughts.  
He had fair to good insight and judgment.  The diagnosis was 
PTSD, chronic.  

On VA QTC psychiatric examination in August 2002, the 
examiner indicated that the claims file was reviewed.  The 
veteran reported increased symptoms of PTSD, including 
difficulty falling asleep and interrupted sleep.  He had 
nightmares three to four times a week, daily flashbacks, and 
intrusive thoughts.  He reported being anxious when he was 
out with other people and was easily startled.  He was 
hypervigilant and very suspicious of his surroundings, and 
avoided crowds because they made him uncomfortable.  He had a 
volatile temper, and avoided talking or watching shows about 
Vietnam.  He denied any suicide attempts or panic attacks.  
He was married three times and was currently separated.  

On mental status examination, the veteran was alert and 
cooperative.  He answered questions and volunteered some 
information.  There were no loose associations or flight of 
ideas.  There were no bizarre motor movements or tics.  His 
mood was sullen and his affect dull.  He had no homicidal or 
suicidal ideations, and there were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
veteran was well oriented, and his memory was good.  His 
insight and judgment appeared to be marginal, and his 
intellectual capacity was adequate.  The diagnoses included 
PTSD, and polysubstance dependence in remission.  The current 
GAF score was 40 with major impairment in areas such as 
employment, judgment, and mood.  The veteran avoided friends 
and was unable to work.  

The examiner commented that the veteran's PTSD was severe and 
that he was demonstrable unable to sustain any type of 
employment for any significant period of time.  The veteran 
had become more anxious and his symptoms worse because his 
general health was poor which, in turn, aggravated his 
psychiatric condition.  The veteran had marked impairment of 
his social interactions and cannot establish or sustain a 
relationship.  His friends were mainly through his treatment 
program and he had no constructive recreational or leisure 
activities.  The examiner concluded that the veteran was 
unemployable.  

Law and Regulations

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999), which held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996, subsequent to the date of the veteran's 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court"), has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

In evaluating psychiatric disabilities, the severity of 
disability is based upon actual symptomatology as it affects 
social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be under 
evaluated, nor must his condition be over evaluated on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  38 C.F.R. § 4.130 (as in effect prior to 
November 7, 1996).  

The relevant regulations pertaining to the veteran's service-
connected psychiatric disability in effect prior to November 
7, 1996 are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosion of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain 
employment...............................
.........................   100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain 
employment...........................    70

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial 
impairment.............   50

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in the initiative, flexibility 
and reliability levels as to produce 
definite industrial impairment...  30

38 C.F.R. § 4.132 (effect prior to November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 at 303 (1993), The Court 
stated that the term "definite," used in a 30 percent 
schedular evaluation, was qualitative in nature, whereas the 
rating criteria for the other evaluative percentages (i.e., 
total, severe, considerable, and mild) were quantitative.  
The Court remanded the case to the Board for a statement of 
reasons and bases, to detail how the term "definite" could 
be applied in a quantitative manner. Id. at 304.  

Subsequently, the VA General Counsel issued a precedent 
opinion, which concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  As detailed in the opinion, the term represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  The term 
considerable, the criterion for a 50 percent evaluation, was 
to be construed as "rather large in extent or degree."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991).  

Effective November 7, 1996, the rating criteria for PTSD were 
revised as follows. 

Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name    
100 

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships 				70 

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in 	establishing and 
maintaining effective work and social 
relationships  			50 

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events) 	30 

Analysis

In this case, the Board finds that the old regulations are 
more favorable to the veteran, and that he will not be 
prejudiced by not considering his case under the revised 
criteria.  

The predominant picture of the veteran's medical history 
since the receipt of his claim is such that he is 
demonstrably unable to obtain and retain employment.  The 
evidence indicates that the veteran has not had substantially 
gainful employment since 1993.  The record shows that he has 
been treated for his PTSD on a regular basis for the past 
several years, and that the dosage of his psychiatric 
medications have been increased significantly.  The Social 
Security Administration has found the veteran totally 
disabled and unable to engage in substantially gainful 
employment, in part, because of his PTSD.  The veteran's GAF 
scores during the pendency of this appeal ranged from 40 to 
65, with the predominant score of 40 in most instances, 
including on the most recent examination in August 2002.  The 
only time that his GAF score was over 40 was after several 
weeks of hospitalization in a PTSD program.  

The GAF is probative evidence for VA rating purposes, because 
it indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  See Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).  VA regulations prior 
to November 7, 1996, provided for use of DSM-III diagnostic 
criteria, a multi-axial system of diagnosis.  38 C.F.R. 
§ 4.125 (1996).  Thus, reference to a GAF score is not 
reliance by the Board on medical treatise of which the 
veteran must be notified.  See Thurber v. Brown, 5 Vet. App. 
119 (1993).  

A GAF between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score between 41 and 50 
contemplates a level of impairment of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

In the instant case, the totality of the medical evidence 
indicates that the veteran's industrial and social impairment 
is significantly impaired.  He has not been substantially 
gainfully employed for many years and has required frequent 
periods of hospitalization.  The Board is cognizant of the 
fact that his need for hospitalizations were often 
precipitated by polysubstance abuse.  Nevertheless, the 
veteran has consistently displayed severe symptomatology 
related to PTSD, including auditory hallucinations, 
nightmares, outbursts of anger and frustration, and avoidance 
behavior.  His psychiatric symptoms, particularly his 
outbursts of anger and frustration, appear to present a 
danger to himself and possibly to others.  While the evidence 
suggests that he has been able to manage his anger to some 
extent, his wife testified that he yelled and threw things 
when he was frustrated, and that it was usually over 
insignificant matters.  The medical evidence since his 
initial claim includes two medical opinions from VA examiners 
to the effect that the veteran's PTSD symptomatology rendered 
him unemployable.  The undersigned finds these opinions and 
the GAF scores persuasive, particularly in light of the fact 
that there is no medical opinion to the contrary.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

The veteran's medical history shows that he has total social 
and industrial impairment and, therefore, his PTSD does 
warrant a higher evaluation.  Accordingly, the undersigned 
finds that the veteran's PTSD is such that it more closely 
approximates the criteria for a 100 percent schedular rating 
under the old rating criteria, from the initial grant of 
service connection.  


ORDER

A schedular evaluation of 100 percent from April 2, 1993, 
under the criteria in effect prior to November 7, 1996 for 
the veteran's PTSD is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

